


Exhibit 10.25




*Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment which has been filed separately with the SEC




Omeclamox-PaK® 


PROMOTION AGREEMENT


Between


CUMBERLAND PHARMACEUTICALS INC.


And


PERNIX Therapeutics, LLC




October 1, 2013


THIS AGREEMENT, by and between Cumberland Pharmaceuticals Inc., a Tennessee
corporation (“CUMBERLAND”), and Pernix Therapeutics, LLC, a Louisiana limited
liability company (“PERNIX”) is effective as of October 1, 2013 (the “Effective
Date”).


RECITALS


WHEREAS PERNIX acquired an exclusive license to commercialize the Product in the
Territory pursuant to that certain License and Supply Agreement dated January
18, 2012 (“GEL License Agreement”) by and between PERNIX and Gastro-Entero
Logic, LLC, a Delaware limited liability company (“GEL”);


WHEREAS CUMBERLAND is seeking to acquire rights to promote and distribute the
Product in the Territory from PERNIX;


WHEREAS PERNIX is seeking to partner with CUMBERLAND for the promotion and
distribution of the Product in the Territory;


WHEREAS PERNIX has the authority, subject to the GEL License Agreement, to enter
into an exclusive promotion agreement with CUMBERLAND, and CUMBERLAND is willing
to accept such promotion and distribution responsibilities from PERNIX, subject
to the terms and conditions set forth in this Agreement;


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, it is agreed by the parties as follows:


1. DEFINITIONS


1.1
Affiliate shall mean, with respect to any Person, any other Person that
controls, is controlled by or is under common control with, such Person. A
Person shall be regarded as in control of another Person if such Person owns, or
directly or indirectly controls, more than fifty percent (50%) of the voting





--------------------------------------------------------------------------------




securities (or comparable equity interests) or other ownership interests of the
other Person, or if such Person directly or indirectly possesses the power to
direct or cause the direction of the management or policies of the other Person,
whether through the ownership of voting securities, by contract or any other
means whatsoever.


1.2
Agreement shall mean this Promotion Agreement and all instruments supplemental
hereto or in amendment or confirmation hereof; “herein”, “hereof”, “hereto”,
“hereunder” and similar expressions mean and refer to this Agreement and not to
any particular Article, Section, Subsection or other subdivision; “Article”,
“Section”, “Subsection” or other subdivision of this Agreement means and refers
to the specified Article, Section, Subsection or other subdivision of this
Agreement.



1.3
Confidential Information shall have the meaning set forth in Subsection 5.1(d)
hereof.



1.4
Effective Date shall have the meaning set forth in the first paragraph of this
Agreement.



1.5
FDA shall mean the United States Food and Drug Administration or any successor
thereof in the United States of America.



1.6
GMP is the good manufacturing practices of the FDA in the Territory, and the
requirements of any good manufacturing practice license granted to PERNIX in the
country of manufacture of the Products, provided however, where no good
manufacturing practice codes prevail in the Territory or the good manufacturing
practice code prevailing in the Territory is less onerous than that specified
for good manufacturing practice in the United States of America, GMP will
include the good manufacturing practice in the United States of America.



1.7
Governmental Body shall mean i) any domestic or foreign national, federal,
provincial, state, municipal or other government or body, ii) any international
or multilateral body, iii) any subdivision, ministry, department, secretariat,
bureau, agency, commission, board, instrumentality or authority of any of the
foregoing governments or bodies, iv) any quasi-governmental or private body
exercising any regulatory, expropriation or taxing authority under or for the
account of any of the foregoing governments or bodies, or v) any domestic,
foreign, international, multilateral, or multinational judicial, quasi-judicial,
arbitration or administrative court, grand jury, tribunal, commission, board or
panel.



1.8
Gross Profit [***]



1.9
Intellectual Property Rights shall mean, whether or not reduced to writing, all
inventions, all rights to inventions, patents, patent applications and issued
patents, including patient records, proprietary formulation, non-clinical and
clinical data, FDA registrations, market information and plans, designs, design
applications and design registrations, trademarks, trademark applications,
trademark registration, trade names, trade dresses, service marks, logos
(whether registered or unregistered), copyright, copyright applications and
registrations, and all other rights and intellectual property relating to the
Product now or hereafter owned, held or used by PERNIX or any of their
Affiliates. Without limiting the generality of the foregoing, Intellectual
Property Rights shall include the Patent Rights, the Trademarks, the Know-How
(each as defined herein) and all other rights and intellectual property in
connection to the Product now or hereafter owned, held or used by PERNIX or any
of their Affiliates.







--------------------------------------------------------------------------------




1.10
Know-How shall mean all know-how, information, data, knowledge, discoveries,
trade secrets, works, analytical reference materials and confidential or
proprietary processes relating to the manufacturing of the Product.



1.11
Labels shall mean all labels and packaging and other written, printed, or
graphic matter containing: i) the Product or any packaging, container or wrapper
utilized with the Product, and ii) any written material accompanying the
Product, including without limitation, package inserts.



1.12
Launch Date shall mean January 1, 2014.



1.13
Laws shall mean:



i)
all constitutions, treaties, laws, statutes, codes, ordinances, orders, decrees,
rules,     regulations, and municipal by-laws, whether domestic, foreign or
international;



ii)
all judgments, orders, writs, injunctions, decisions, rulings, decrees, and
awards of any Governmental Body; and



iii)
all policies, practices and guidelines of any Governmental Body having
                jurisdiction over either CUMBERLAND or PERNIX;



in each case binding on or affecting the party or Person referred to in the
context in which such word is used; and “Law” shall mean any one of them.


1.14
Listing means obtaining approval from the relevant pricing authority in the
Territory to qualify the Product for price reimbursement and/or (as appropriate)
obtaining formulary listing approval from hospitals in the Territory, enabling
CUMBERLAND to tender for sales.



1.15
Net Sales shall have the meaning set forth in the GEL License Agreement and
shall take into account the discounts provided in Exhibit C to this Agreement;
provided that when “Net Sales” is used in this Agreement, “CUMBERLAND” shall be
substituted for “PERNIX” as set forth in Section 1.2.52 of the GEL License
Agreement.



1.16
Original Launch Date shall have the meaning set forth in Section 3.1(a) of this
Agreement.



1.17
Patent Rights shall mean those patent applications and any granted patents in
the Territory relating to the Product, owned by PERNIX or its Affiliates and/or
made available in any other way to PERNIX or its Affiliates, including those
listed in Schedule 1.27 hereto, and every divisional, continuation,
continuation‑in‑part, substitution and confirmation application based thereon,
and any reissue or extension based on any of the foregoing.



1.18
Person shall mean an individual, corporation, company, co-operative,
partnership, organization or any similar entity.



1.19
Product shall mean PERNIX’s pharmaceutical product, consisting of each of
omeprazole, clarithromycin and amoxicillin for any and all indications and sold
under the Omeclamox- Pak trademark or any other trademark agreed by the parties,
containing any of the Labels and packaged for sale, plus any other formulations
approved under the Product’s NDA or applicable supplements





--------------------------------------------------------------------------------




thereto and any authorized generic version of PERNIX’s pharmaceutical product
described in this Section 1.19.


1.20
Product Dossier means such package of technical and clinical information
concerning the Product as is necessary for, or useful in connection with,
obtaining and maintaining Regulatory Approval for the Product in the Territory
and includes, without limitation, the package insert, data in support of
registered indications, bioequivalency data and information, clinical data,
pharmaco toxicological data, analytical methods, stability and pharmaceutical
data concerning the Product in the possession or control of PERNIX.



1.21
Product NDA shall mean the Product’s New Drug Application submission to the FDA
and any subsequent amendments.



1.22
Regulatory Approval(s) shall mean all approvals, licenses, registrations, or
authorizations of the FDA necessary for the manufacturing, marketing,
distribution and/or sale of the Product in the Territory.



1.23
Royalty Payments shall have the meaning set forth in Section 4.3.



1.24
Term shall mean the term of this Agreement, as set forth in Section 3.1.



1.25
Territory shall mean the United States of America and each of their territories
and possessions on the Effective Date and during the term.



1.26
Third Person shall mean any Person other than one of the parties hereto or an
Affiliate or subsidiary of one of the parties hereto.



1.27
Trademarks shall mean all trademarks, trademark applications and registrations,
trade names, trade dresses, service logos and other designations of origin owned
by or licensed to PERNIX and/or their Affiliates in connection with the Product,
including those listed in Schedule 1.27 hereto.



1.28
U.S. shall mean the United States of America and each of its territories and
possessions on the Effective Date.



1.29
Year shall mean the twelve (12) month period commencing on Launch Date, and each
twelve (12) month anniversary thereafter.



2. RIGHTS AND RESPONSIBILITIES


2.1
Rights to CUMBERLAND.



(a)
Subject to the terms and conditions of the GEL License Agreement and this
Agreement, PERNIX hereby grants to CUMBERLAND and its Affiliates a sole and
exclusive right in the Territory in all fields of use to promote and distribute
the Product in the Territory.



(b)
The Parties acknowledge and agree that this Agreement and the rights granted by
PERNIX to CUMBERLAND under this Agreement are subject and subordinate to the GEL
License Agreement. The Parties further acknowledge and agree that this Agreement
and all rights and the like granted herein and hereby shall be coterminous with
the GEL License Agreement.





--------------------------------------------------------------------------------




 
2.2
Certain Responsibilities of PERNIX.



(a)
Providing Product Data. Within fifteen (15) days after the Effective Date,
PERNIX     agrees to provide CUMBERLAND with:



(i)
all clinical, regulatory and market research data related to the Product in
    PERNIX’s possession; and



(ii)
all past and current printed marketing materials used in any commercial
            effort by PERNIX or PERNIX’s agent(s) for promotional purposes.



(b)
Facilitating Maintenance of Intellectual Property Rights. PERNIX agrees to
provide CUMBERLAND with copies of any and all trademarks, patents, patent
applications, patent office correspondence and all other material correspondence
between PERNIX and GEL or its intellectual property counsel relating to Patent
Rights or other Intellectual Property Rights. Within thirty (30) days after the
Effective Date, PERNIX will:



(i)
fully disclose to CUMBERLAND all material matters directly relating to the
Product NDA and promptly provide to CUMBERLAND all documentation relating to
such disclosure; and



(ii)
ensure that during the Term, all FDA fees relating to the Product and are paid
in full.



(c)
Orders Prior to Effective Date. PERNIX shall retain responsibility for all
Product orders placed prior to the Effective Date, including responsibility for
the cost of collection of payments and the cost of Product returns, rebates,
discounts, and allowances.     



(d)
Promotion to Select Primary Care Physicians. Notwithstanding any other provision
hereof, PERNIX retains all rights and obligations under the GEL License
Agreement to promote the Product at PERNIX’s expense to such primary care
physicians as are selected by written agreement of PERNIX and CUMBERLAND on such
other terms as are specified therein with regard to co-promotion. However,
PERNIX shall continue to promote the Product to all called on physicians as
listed in Schedule 4.3, including gastroenterologists during the period
following the Effective Date and prior to the Launch Date.



(e)
Maintaining Regulatory Responsibilities. Except as otherwise agreed by PERNIX
and CUMBERLAND in writing, and except as to those matters that GEL is not
obligated to perform pursuant to the GEL License Agreement, PERNIX shall be
responsible for ensuring that all Regulatory Approvals are maintained, including
maintenance of the Product NDA and ongoing FDA interaction, reporting and
pharmacovigilance reporting.



(f)
Participating in National Account Activities. CUMBERLAND shall participate in
and support PERNIX’s national account activities involving the Product.



(g)
[***]



(h)
Facilitating Transfer to CUMBERLAND. In the event that PERNIX receives notice of
termination of the GEL License Agreement for any reason, then PERNIX shall
cooperate with





--------------------------------------------------------------------------------




CUMBERLAND and GEL to enable CUMBERLAND to assume all of PERNIX’s rights
directly from GEL on substantially the same terms as set forth herein.
CUMBERLAND acknowledges that PERNIX has no control over GEL’s actions regarding
such transfer.


(i)
Obligations under the GEL License Agreement. Subject to the GEL License
Agreement remaining effective, PERNIX agrees to perform any of its obligations
under this Agreement in compliance with the GEL License Agreement to the extent
PERNIX retains such obligations under the GEL License Agreement.



2.3
Certain Responsibilities of CUMBERLAND.



(a)
Managing Sales Force. CUMBERLAND shall assign responsibility for the promotion
of the Product to a sales force that shall target gastroenterologist and other
select physicians. The Product will be promoted by at least [***] sales
representatives and managers (including any temporary vacancies due to turnover)
in a primary position for [***] following the Launch Date.



(b)
Marketing the Product. CUMBERLAND and PERNIX shall discuss and coordinate the
marketing of the Product in the Territory.



(c)
[***]



(d)
Medical Support and Call Center. CUMBERLAND shall offer technical support
related to the Product, including developing a medical and professional call
center.



(e)
Obligations under the GEL License Agreement. Subject to the GEL License
Agreement remaining effective, CUMBERLAND agrees to perform any of its
obligations under this Agreement in compliance with the GEL License Agreement to
the extent any such obligations are also PERNIX obligations under the GEL
License Agreement.



2.4    Certain Responsibilities of Both Parties.


(a)
Product Launch. CUMBERLAND and PERNIX agree to coordinate the timing and
activities of the initiation of the promotion and distribution of the Product by
CUMBERLAND in the Territory. The final decision on the timing and activities of
Product launch shall rest with CUMBERLAND.



(b)
Publicity. Either party may issue a press release or other public announcement
relating to the existence or terms of this Agreement, subject to the prior
review and written approval of the other party, which approval shall not be
unreasonably withheld or delayed; except where required by Law, in which event
the parties will use all reasonable efforts to consult with each other and
cooperate with respect to the wording of any such announcement. The parties
shall cooperate in issuing (an) initial public release(s) with respect to the
signing of this Agreement, either separately or as a joint release.



(c)
Commercial Activities. Each party will be responsible for their respective sales
force costs including salaries, benefits, bonuses and commissions, training,
travel and entertainment expenses, promotional materials and allowances and
samples.







--------------------------------------------------------------------------------




(d)
Access. [***]



2.5
Option to Acquire Remaining Rights. After the fourth anniversary of the
Effective Date and subject to the GEL License Agreement, CUMBERLAND will have
the option to acquire all rights to the Product, including the Product NDA and
all other Intellectual Property Rights from PERNIX, upon its acquisition thereof
by PERNIX at CUMBERLAND’s request. In such an event, the price that CUMBERLAND
shall pay PERNIX [***].



3. TERM AND TERMINATION


3.1
Term. Except as otherwise set forth herein, this Agreement shall commence on the
Effective Date and will continue for a period of ten (10) years from the Launch
Date as such term is defined in the GEL License Agreement (“Original Launch
Date”) unless earlier terminated pursuant to Section 3.2 hereof. Additionally,
CUMBERLAND shall have the right, at its discretion, to effect in writing, two
(2) extensions of Term, each for the duration of additional five (5) year
periods by providing written notice to PERNIX not less than four (4) months
prior to the expiration of the initial Term or any renewal term in order to
permit PERNIX sufficient time to provide the same notice under the GEL License
Agreement.



3.2
Termination.



(a)
Insolvency. This Agreement may be terminated by either party hereto by written
notice to the other party hereto upon insolvency, receivership, external
administration or bankruptcy of another party hereto, and the failure of any
such insolvency, receivership, external administration or bankruptcy to be
dismissed within sixty (60) days.



(b)
Material Breach. This Agreement may be terminated by either party, upon written
notice of any material breach or default by the other party that the breaching
party fails to remedy within thirty (30) days after the written notice thereof
by the non-breaching party.



3.3
Remedies Not Limited. Except as otherwise provided herein, the termination of
this Agreement by any party hereto shall not limit remedies that may be
otherwise available, including, without limitation, injunctive relief.



3.4
Survival. Expiration or termination of this Agreement for any reason shall not
relieve any party hereto of its obligations that have accrued prior to the
expiration or termination of this Agreement.



3.5
No Expectation of Profits. Except as otherwise provided herein, all parties
acknowledge and agree that they have no expectations and have received no
assurances that any investment by them in the marketing or distribution of the
Product will be recovered or recouped, or that they shall obtain any anticipated
amount of profit by virtue of this Agreement.



4. PAYMENTS


4.1
Upfront Payments. Subject to the terms and conditions contained in this
Agreement, in consideration for the rights granted to CUMBERLAND hereunder,
CUMBERLAND shall make the following payments to PERNIX:







--------------------------------------------------------------------------------




(a)
CUMBERLAND will pay to PERNIX four million U.S. dollars (U.S. $4,000,000) within
thirty (30) days of the date of execution of this Agreement.



(b)
If PERNIX has performed all of its obligations under this Agreement and Net
Sales have been maintained each year at a level greater than or equal to [***]
as follows:



(i)
One million U.S. dollars (U.S. $1,000,000) on the first anniversary of the
Effective Date, and



(ii)
Three million U.S. dollars (U.S. $3,000,000) on the second anniversary of the
Effective Date.



4.2
Milestone Payments. Upon achievement of each Net Sales Milestone set forth in
Section 7.3 of the GEL License Agreement, CUMBERLAND and PERNIX are each
obligated to pay to GEL a portion of the Milestone Payment specified therein
[***]. If CUMBERLAND fails to pay it’s pro rata portion to GEL thereby resulting
in a termination of the GEL License Agreement, then PERNIX shall have no further
obligations under this Agreement.



4.3
Royalty Payments. In further consideration of the rights granted to CUMBERLAND
hereunder, CUMBERLAND shall pay PERNIX an estimated Royalty Payment [***].



15.0% on Gross Profits of up to $3 million per Year; and
20.0% on Gross Profits in excess of $3 million per Year.
[***]


85.0% of PERNIX’s Gross Profit (as defined in the GEL License Agreement)
realized in the Interim Period of up to $3 million; and
80.0% of PERNIX’s Gross Profit (as defined in the GEL License Agreement)
realized in the Interim Period in excess of $3 million.


4.4
Cost of Goods. CUMBERLAND shall reimburse PERNIX for the cost of goods paid by
PERNIX associated with Product sales.



4.5
Manner of Payment. All payments hereunder shall be made by bank wire transfer of
immediately available funds to an account specified in writing by the payee
hereunder, or such other reasonable method as such payee may request. Each party
hereto shall be responsible for and pay all fees and other charges imposed by
its own bank in connection with any such bank wire transfer.



4.6
Payments to GEL. It is understood and agreed that PERNIX retains all payment and
reporting obligations to GEL under Section 7 of the GEL License Agreement and
that CUMBERLAND assumes no such payment or reporting obligation to GEL.



4.7
Right to Substitute Payment. In the event PERNIX fails to make any required
payment under the GEL License Agreement, CUMBERLAND may, but shall not be
obligated to, make payment on behalf of PERNIX, in which event, CUMBERLAND shall
be entitled to reimbursement from PERNIX in the form of (i) a credit against
future Royalty Payments or (ii) a refund from previous Royalty Payments,
Milestone Payments or Upfront Payments.







--------------------------------------------------------------------------------




5. CONFIDENTIALITY


5.1
General Rights and Obligations. The parties recognize that during the Term, it
may be necessary that one party and/or its Affiliates be given access to certain
Confidential Information (as defined herein) of the other party and/or its
Affiliates. Each party must ensure that the following Subsections shall be
applicable to such Confidential Information and the words “Recipient” and
“Disclosing Party” shall be interchangeable as between each of the parties
and/or their Affiliates as appropriate under the circumstances:



(a)
Title to Confidential Information and Related Documents. Recipient hereby
acknowledges that the Confidential Information and all related documents,
including without limitation, drawings, designs, products, or samples disclosed
or furnished hereunder by or on behalf of the Recipient are the sole and
exclusive property of Disclosing Party. Recipient hereby agrees to return all
such documents, drawings, designs, products, or samples furnished to it
hereunder, together with all reproductions and copies thereof and shall delete
all references thereto stored electronically promptly under the request of
Disclosing Party or upon termination or expiration of this Agreement, except
that the Recipient’s legal representative may retain one copy of such of the
Confidential Information as required solely for the purpose of determining the
scope of its obligations under this Agreement.



(b)
Nondisclosure or Use of Confidential Information. Recipient hereby agrees that
it shall hold all Confidential Information disclosed to it in strict confidence
and in a secure place, that it will use the same only for the purpose of
performing this Agreement and for no other purpose whatsoever, and that it will
not disclose the same to any Third Persons (except to its employees or
consultants strictly on a “need-to-know basis”, to the extent such disclosure is
permitted by or consistent with this Agreement and the Third Persons are subject
to written obligations of confidentiality no less onerous than are contained in
this Agreement) except to the extent Disclosing Party agrees to it in writing.



(c)
Protection of Confidential Information. Recipient agrees that it will observe
reasonable precautions and procedures to protect and preserve all Confidential
Information and related documents, drawings, designs, products, or samples
disclosed or furnished to it hereunder, using such precautions which shall be no
less rigorous than those used by Recipient to protect its own Confidential
Information.



(d)
Definition of Confidential Information. “Confidential Information” as used
herein shall include without limitation any and all oral, written, or tangible
proprietary or confidential ideas, inventions, information, data, plans,
materials, trade secrets and know-how and the like owned, controlled or
developed by or on behalf of one party hereto and disclosed to the other party
for the purposes of this Agreement; provided however, that Confidential
Information shall not include any information, discovery, invention,
improvement, or innovation which:

        
(i)
was in the public domain at the time of disclosure to the Recipient, or which
becomes generally available to the public after its disclosure through no fault
of the Recipient or breach of this Agreement;



(ii)
is already known to, or in the possession of, the Recipient prior to disclosure
by the Disclosing Party as can be demonstrated by documentary evidence;







--------------------------------------------------------------------------------




(iii)
is lawfully disclosed on a non-confidential basis from a Third Person having the
right to make such a disclosure; or



(iv)
is independently developed by the Recipient without use of any Confidential
Information as can be demonstrated by written evidence.



5.2
Unauthorized Use. In case any party hereto becomes aware or has knowledge of any
unauthorized use or disclosure of Confidential Information, it shall promptly
notify the other parties of such unauthorized use or disclosure and, thereafter,
shall take all reasonable steps to assist the other party in attempting to
minimize any potential or actual damages or losses resulting from such
unauthorized use or disclosure.



5.3
Permitted Disclosure. Each party may disclose Confidential Information of the
other party to the FDA where such disclosure is reasonably necessary in the
application, grant, variation, renewal or maintenance of a Regulatory Approval
or Listing. Each party may also disclose Confidential Information where it is
required to do so under any laws or regulations in the Territory, provided that
it gives the other party such notice as is reasonably practicable in the
circumstances and allows the other party, at the other party’s cost, a
reasonable opportunity to resist such requirements.

6. PROTECTION AND OWNERSHIP OF INTELLECTUAL PROPERTY


6.1
Protection of Intellectual Property. CUMBERLAND acknowledges that it has
reviewed Section 13 of the GEL License Agreement. As a result, the Parties under
this Agreement shall cooperate with each other in any actions taken against any
Person infringing any patent or trademark related to the Product and shall
cooperate with GEL is such actions as required by Section 13 of the GEL License
Agreement; provided that the cost for such infringement actions shall continue
to be borne by GEL and PERNIX as set forth in the GEL License Agreement prior to
the date hereof.



6.2
Ownership of Intellectual Property. Except as otherwise set forth herein, or as
otherwise owned by GEL as GEL IP (as defined in the GEL License Agreement), all
data relating to the Product which is generated or acquired by CUMBERLAND during
the term of the Agreement shall be deemed to be proprietary information of
CUMBERLAND.



7. REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION


7.1
Representations and Warranties of CUMBERLAND. CUMBERLAND represents and warrants
that:



(a)
it is a corporation duly organized and validly existing under the laws of the
State of Tennessee;



(b)
the execution and delivery by CUMBERLAND of this Agreement, the performance by
CUMBERLAND of all the terms and conditions thereof to be performed by it and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action, and no other act or approval of any person or entity is
required to authorize such execution, delivery, and performance; and



(c)
this Agreement and the execution and delivery thereof by CUMBERLAND, does not,
and the fulfillment and compliance with the terms and conditions hereof and the
consummation of the transactions contemplated hereby will not:







--------------------------------------------------------------------------------




(i)
conflict with any of, or require the consent of any other person or entity
under, the terms, conditions, or provisions of the organizational documents of
CUMBERLAND;



(ii)
violate any provision of, or require any other consent, authorization, or
approval under, any Law applicable to CUMBERLAND; or



(iii)
conflict with, result in a breach of, or constitute a default under, any
material agreement or obligation to which CUMBERLAND is a party.



7.2
Representations and Warranties of PERNIX. PERNIX represents and warrants that:



(a)
it is a limited liability company duly organized and validly existing under the
laws of Louisiana;



(b)
the execution and delivery by PERNIX of this Agreement, the performance by
PERNIX of all the terms and conditions thereof to be performed by it and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action and, as of the Effective Date, no other act or approval
of any person or entity is required to authorize such execution, delivery, and
performance;



(c)
this Agreement and the execution and delivery thereof by PERNIX, does not, and
the fulfillment and compliance with the terms and conditions hereof and the
consummation of the transactions contemplated hereby will not:



(i)
conflict with any of, or require the consent of any other person or entity
under, the terms, conditions, or provisions of the organizational documents of
any of PERNIX;



(ii)
violate any provision of, or require any other consent, authorization, or
approval under, any Law applicable to PERNIX; or



(iii)
as of the Effective Date, conflict with, result in a breach of, or constitute a
default under, any material agreement or obligation to which PERNIX is a party.



(d)
to PERNIX’s knowledge, the storage, promotion, sale or other distribution of the
Product in the Territory will not infringe any patent (whether in relation to
the Products, their formulation, use or process of manufacture) or infringe upon
any other rights of a Third Person;



(e)
to PERNIX’s knowledge, the manufacture, storage, sale or other distribution of
the Product in the Territory in which the Products are manufactured will not
infringe any patent (whether in relation to the Products, their formulation, use
or process of manufacture) or other third party intellectual property rights;



(f)
as of the Effective Date, PERNIX has not received any notice of opposition,
interference, or refusal to register in connection with the Patent Rights in the
Territory or elsewhere;



(g)
PERNIX has granted to CUMBERLAND all Intellectual Property Rights necessary for
CUMBERLAND to perform its obligations under this Agreement;



(h)
PERNIX has not granted to any other Person in the Territory the rights being
granted to CUMBERLAND hereunder with respect to the Product;





--------------------------------------------------------------------------------






(i)
PERNIX has informed CUMBERLAND about all information in their possession or
control concerning the safety and efficacy of the Product, and any side effects,
injury, toxicity or sensitivity reactions and incidents associated with all
uses, studies, investigations or tests involving the Product (animal or human)
throughout the world;



(j)
as of the Effective Date of this Agreement, PERNIX is not aware of any facts
that would reasonably lead it to conclude that the Product will be unable to
receive Regulatory Approval in the Territory; and



(k)
Between August 6, 2013 and the Effective Date, PERNIX has only conducted
business related to the Product consistent with past custom and practice and has
not engaged in new discounts, bulk shipments, stocking orders, or other unusual
sales practices regarding the Product.



7.3
Indemnification by CUMBERLAND. Without affecting any other remedies and
recourses available under this Agreement, under law and in equity, CUMBERLAND
shall indemnify PERNIX and its Affiliates and subsidiaries, and their respective
directors, officers, and employees, from and against claims, suits or demands
for liability, damages, costs and expenses (including reasonable attorney fees
but excluding indirect or consequential loss and damage, including lost profits)
arising from or relating to i) the gross negligence or willful misconduct of
CUMBERLAND or its Affiliates or its subsidiaries, or their respective directors,
shareholders, officers or employees in connection with this Agreement, or ii)
any breach by CUMBERLAND of any of its representations and warranties provided
for in this Agreement; except to the extent that such claims, suits or demands
are the result of the fault, gross negligence or willful misconduct of PERNIX
and/or its Affiliates and/or subsidiaries, or their respective directors,
shareholders, officers or employees.



7.4
Indemnification by PERNIX. Without affecting any other remedies and recourses
available under this Agreement, under law and in equity, PERNIX shall indemnify
CUMBERLAND and their respective directors, officers, and employees from and
against claims, suits or demands for liability, damages, costs and expenses
(including reasonable attorney fees but excluding indirect or consequential loss
and damage including lost profits) arising from or relating to (i) the gross
negligence or willful misconduct of PERNIX or its Affiliates or Subsidiaries, or
their respective directors, shareholders, officers or employees in connection
with this Agreement; or (ii) any breach by PERNIX of any of their
representations and warranties provided for in this Agreement; or (iii) the
storage, promotion, sale or other distribution of the Product in the Territory
by or on behalf of PERNIX, (iv) in relation to any patent infringement (whether
in relation to the Product, its formulation, use or process of manufacture or
distribution, marketing, advertising, promotion, importation or sale) or the
infringement upon any other rights of a Third Person; except to the extent that
such claims, suits or demands are the result of the fault, gross negligence or
willful misconduct of CUMBERLAND or its directors, shareholders, officers or
employees.



7.5
Indemnification Procedures. A party (the “Indemnitee”) which intends to claim
indemnification under this Article 7 shall promptly notify the other party (the
“Indemnitor”) in writing of the claim, suit or demand for liability with respect
to which the claim of indemnification relates. If the Indemnitor wishes to
assume the defense it must notify the Indemnitee within sixty (60) days of
receipt of such notice. Legal counsel of the Indemnitor must be reasonably
satisfactory to the Indemnitee. The Indemnitee shall permit, and shall cause its
employees and agents to permit the Indemnitor, at its discretion, to settle any
such claim, suit or demand for liability, the defense and settlement of which
shall be under the complete control of the Indemnitor; provided, however, that
such settlement must





--------------------------------------------------------------------------------




not adversely affect the Indemnitee's rights hereunder or impose any obligations
on the Indemnitee in addition to those set forth herein in order for it to
exercise those rights. No such claim, suit or demand for liability shall be
settled without the prior written consent of the Indemnitee and the Indemnitee
shall not be responsible for any legal fees or other costs incurred other than
as provided herein. The Indemnitee, its employees and agents shall co-operate
fully with the Indemnitor and its legal representatives in the investigation and
defense of any claim, suit or demand for liability covered by this
indemnification. The Indemnitee shall have the right, but not the obligation, to
be represented by counsel of its own selection and expense.


7.6
Insurance. Each of PERNIX and CUMBERLAND shall obtain and maintain products
liability insurance covering the risk of claims, liabilities, expenses, and
judgments for which each has agreed to indemnify the other party hereto under
this Section 7. Coverage shall be in an amount which is not less than five
million dollars ($5,000,000) per occurrence and otherwise shall comply with the
insurance requirements of the GEL License Agreement.



8. GENERAL


8.1
Provisions Contrary to Law. In performing this Agreement, the parties shall
comply with all applicable Laws. Nothing in this Agreement shall be construed so
as to require the violation of any Law, and wherever there is any conflict
between any provision of this Agreement and any Law, the Law shall prevail, but
in such event the affected provision of this Agreement shall be affected only to
the extent necessary to bring it within the applicable Law.



8.2
Notices. Any notice permitted or required by this Agreement may be sent by
personal delivery, facsimile with the original document being sent by certified
(or registered) mail, or certified (or registered) mail, return receipt
requested, or overnight delivery addressed as follows (or to such other
facsimile number or address as may be designated by a party in writing):



If to CUMBERLAND:                If to PERNIX:
    
Cumberland Pharmaceuticals Inc.
Pernix Therapeutics, LLC

2525 West End Ave., Suite 950
33219 Forest West Drive

Nashville, TN 37203
Magnolia, TX 77354

Fax: +1615-255-0094
Fax: +12253417950

Attn: Chief Executive Officer
Attn: Chief Executive Officer



With a copy to (provided that failure to send a copy will not invalidate a
notice otherwise validly sent to the foregoing address):
                                
Adams and Reese, LLP                Pernix Therapeutics Holdings, Inc.        
424 Church Street, 28th Floor                33219 Forest West Drive
Nashville, Tennessee 37219                Magnolia, Texas 77354
Fax: +1615-259-1470                Fax: 12253417950
Attn: Martin S. Brown, Esq.
Attn: General Counsel



Such notice shall be effective upon the earlier of i) receipt by the party to
whom notice is sent, ii) fourteen (14) days after deposit into the mail, or iii)
receipt of fax-back confirmation if notice is sent via facsimile.






--------------------------------------------------------------------------------




8.3
Assignments. Except as otherwise set forth herein or in connection with the
merger or sale of all or substantially all of the assets or business of any
party or as expressly set forth in this Agreement, rights and obligations under
this Agreement may not be assigned by a party hereto without the prior written
consent of the other parties hereto, which consent shall not be unreasonably
withheld or delayed.



8.4
    Independent Contractors. The parties hereto agree that each is acting as an
independent contractor and not as an agent of the other parties or as joint
venturers.



8.5
    Waivers and Modifications. The failure of any party to insist on the
performance of any obligation hereunder shall not act as a waiver of such
obligation. No waiver, modification, release, or amendment of any obligation
under this Agreement shall be valid or effective unless in writing and signed by
all parties hereto.



8.6
    Successors in Interest. This Agreement shall inure to the benefit of and be
binding on the parties’ permitted assigns or successors in interest.



8.7
    Severability. In the event that any term or provision of this Agreement
shall violate any applicable statute, ordinance, or rule of law in any
jurisdiction in which it is used, or otherwise be unenforceable, such provision
shall be ineffective to the extent of such violation without invalidating any
other provision hereof.



8.8
Schedules; Headings. All Schedules annexed to and incorporated in this Agreement
by reference are deemed to be a part hereof. The headings used in this Agreement
are for convenience only and are not part of this Agreement.



8.9
Choice of Law. Any controversy or claim arising out of or relating to this
Agreement or any related agreement will be settled in the following manner:



(i)
Senior executives representing each of PERNIX and CUMBERLAND will meet to
discuss and attempt to resolve the controversy or claim, in good faith;



(ii)
If the controversy or claim is not resolved within sixty (60) days of either
party hereto providing notice to request a meeting as contemplated by clause
(i), the parties will have such rights and remedies as are available under this
Agreement or, if and to the extent not provided for in this Agreement, are
otherwise available.



(iii)
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York (without reference to its conflict of laws principles).
The parties hereto agree that any claims asserted in any legal proceeding by one
party hereto against another shall be commenced and maintained in any state or
federal court in Houston, Texas or Nashville, Tennessee, and the parties hereto
submit to the jurisdiction of such courts.



8.10
Entire Agreement. This Agreement, constitutes the entire agreement between the
parties as to the subject matter hereof, and except as expressly set forth
otherwise herein, all prior negotiations, representations, agreements and
understandings are merged into, extinguished by and completely expressed by this
Agreement.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers effective on the date first written above.




CUMBERLAND PHARMACEUTICALS INC.
 
PERNIX THERAPEUTICS, LLC
By:
/s/ A.J. Kazimi
 
 
By:
/s/ Michael Pearce
Name:
A.J. Kazimi
 
 
Name:
Michael Pearce
Title:
Chief Executive Officer
 
 
Title:
Chief Executive Officer









--------------------------------------------------------------------------------




EXHIBIT C




[***]




--------------------------------------------------------------------------------




SCHEDULE 1.27






Patents and Trademarks




Omeclamox-PAK


Pernix Therapeutics










--------------------------------------------------------------------------------




SCHEDULE 4.3










Pernix called-on physician target list [***]






